


110 HR 3478 IH: To prohibit the closure or relocation of the field office

U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3478
		IN THE HOUSE OF REPRESENTATIVES
		
			September 5, 2007
			Mr. Hill introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prohibit the closure or relocation of the field office
		  of the Farm Service Agency in Clark County, Indiana.
	
	
		1.Prohibition on closure or
			 relocation of Farm Service Agency field office in Clark County,
			 Indiana
			(a)FindingsCongress
			 makes the following findings:
				(1)Clark County, Indiana, contains 638
			 separate farms, which together generate annual farm income of approximately
			 $32,000,000.
				(2)These 638 farms encompass 72,000 acres of
			 cropland, 20,000 acres of pastureland, and 17,000 acres of woodland.
				(3)If the field office of the Farm Service
			 Agency in Clark County is closed, as proposed by the Secretary of Agriculture,
			 some Clark County farmers would have to travel more than an hour to the nearest
			 FSA office, expending time and fuel on unnecessary travel.
				(4)Clark County farmers have fewer options to
			 travel to other FSA offices because the Ohio River forms one of the borders of
			 the County.
				(b)ProhibitionThe Secretary of Agriculture may not close
			 or relocate the field office of the Farm Service Agency in Clark County,
			 Indiana, until at least two years after the date of the enactment of this
			 Act.
			
